                  Case 2:18-cr-00100-JAM Document 79 Filed 03/29/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   SHEA J. KENNY
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-CR-00100 JAM
12                    Plaintiff,
                                                             PRELIMINARY ORDER OF
13           v.                                              FORFEITURE
14   SCOTT STEPHEN HOWARD,
15                    Defendant.
16

17           Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Scott Stephen Howard, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19           1.      Pursuant to 18 U.S.C. § 2253(a), defendant Scott Stephen Howard’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according to

21 law:

22                   a.       Samsung Cellphone, model: SM-G-900A, IMEI 35469106630095;
23                   b.       MPC ClientPRO Desktop Computer, model: D915GX-HYB, S/N: 400 4961
                              0001; and
24                   c.       Toshiba Laptop Computer, S/N: 62042570P.

25           2.      The above-listed property was used or intended to be used to commit or to promote the

26 commission of a violation of 18 U.S.C. § 2252(a)(4).

27           3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals
                                                       1                             Preliminary Order of Forfeiture
                 Case 2:18-cr-00100-JAM Document 79 Filed 03/29/21 Page 2 of 2



 1 Service, in its secure custody and control.

 2          4.      a.      Pursuant to 18 U.S.C. § 2253(b), incorporated by 21 U.S.C. § 853(n), and Local

 3 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 4 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 5 General may direct shall be posted for at least 30 consecutive days on the official internet government

 6 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 7 written notice to any person known to have alleged an interest in the property that is the subject of the order

 8 of forfeiture as a substitute for published notice as to those persons so notified.

 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the first

11 day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or within

12 thirty (30) days from receipt of direct written notice, whichever is earlier.

13          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253(a), in which all interests will be

15 addressed.

16          SO ORDERED this 29th day of March, 2021.
17

18                                                             /s/ John A. Mendez
                                                               THE HONORABLE JOHN A. MENDEZ
19                                                             UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                           2                               Preliminary Order of Forfeiture
